United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-41077
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MIGUEL SALINAS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-03-CR-282-ALL
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Miguel Salinas appeals from his guilty-plea conviction

on one count of being a felon in possession of a firearm.

Salinas attacks the constitutionality of his conviction under

18 U.S.C. § 922(g)(1), contending that there was no evidence

that the firearm he possessed was in or substantially affected

interstate commerce.   He submits that the Supreme Court’s

decisions in United States v. Lopez, 514 U.S. 549 (1995),

United States v. Morrison, 529 U.S. 598 (2000), and Jones v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41077
                                -2-

United States, 529 U.S. 848 (2000), require that the firearms

possession have a “substantial” effect on interstate commerce.

     Salinas concedes that his arguments are foreclosed by

circuit precedent, but he wishes to preserve them for Supreme

Court review.   This court has determined that “neither the

holding in Lopez nor the reasons given therefor constitutionally

invalidate § 922(g)(1).”   United States v. Rawls, 85 F.3d 240,

242 (5th Cir. 1996).   This court has also determined that

“[n]either Jones nor Morrison affects or undermines the

constitutionality of § 922(g).”    United States v. Daugherty,

264 F.3d 513, 518 (5th Cir. 2001).   This court repeatedly has

affirmed § 922(g)(1) convictions on evidence similar to that

presented in the instant case.    See id. at 518 & n.12 (concluding

that § 922(g)(1)’s interstate commerce element is satisfied by

the defendant’s possession of a firearm that was manufactured in

a different state or country).

     Because the arguments raised on appeal are foreclosed by

this court’s precedent, the judgment of the district court is

AFFIRMED.